Title: From Thomas Jefferson to United States House of Representatives, 4 February 1806
From: Jefferson, Thomas
To: United States House of Representatives


                        
                            To the House of Representatives of
                                the US.
                        Feb. 4. 1806.
                  
                        Sundry letters relative to Hamet Caramalli, in addition to the Documents which accompanied my message of Jan.
                            13. having been sent to the Senate on their particular request, the same are now transmitted to the House of
                            Representatives also, as the same subject is before them.
                        
                            Th: Jefferson
                     
                            
                        
                    